DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021, 06/09/2021 and 01/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second sub-time interval" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second time interval" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second central axis" in line 5, “the included angle” and “the first included angle” in line 6, and “the second included angle” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation "the fourth region" in line 1, and “the third region” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claims 3-7 and 9-15 fall with parent claims (respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al. (US Pub. No. 2020/0124952 A1) discloses a light source device, including a first light source, a fly-eye lens pair, a light guiding system and a wavelength conversion device. The first light source emits first exciting light. The wavelength conversion device includes a wavelength conversion section and a reflective section. The wavelength conversion section absorbs the first exciting light and emits excited light. The first exciting light is obliquely incident to the reflective section and is reflected to form second exciting light. The light guiding system is also used for collecting the excited light and the second exciting light and guiding them to exit along an exiting light channel. The light guiding system reflects the second exciting light in such a manner that main optical axes of the reflected second exciting light and the excited light coincide. Lens units perform imaging with overlap on a surface of the wavelength conversion device.
Chen et al. (US Pub. No. 2020/0064620 A1) teaches an illumination system including an excitation light source and a light wavelength conversion module. The excitation light source is adapted to provide an excitation beam. The light wavelength conversion module includes a first phosphor wheel and a second phosphor wheel. The second phosphor wheel is disposed adjacent to the first phosphor wheel, and the first phosphor wheel and the second phosphor wheel are respectively disposed on transmission paths of a first part and a second part of the excitation beam, such that during a period that the excitation light source is turned on, the first phosphor wheel and the second phosphor wheel are both irradiated by the excitation beam. The illumination system of the invention avails improving phosphor conversion efficiency and avoiding burning the phosphor powder. The projection apparatus has good performance.
Chen et al. (US Pub. No. US 2020/0004120 A1) shows an illumination system including an exciting light source module, a beam splitting and combining module, a wavelength conversion component and a light filtering component is provided. The exciting light source module is adapted to emit an exciting beam. The beam splitting and combining module is disposed on a transmission path of the exciting beam. The wavelength conversion component has a first optical region and a second optical region, and the first optical region and the second optical region are sequentially cut into the transmission path of the exciting beam transmitted by the beam splitting and combining module. The light filtering component is combined with the wavelength conversion component by a common central axis, so that the wavelength conversion component and the light filtering component are adapted to rotate coaxially. The illumination system has a simpler structure and lower cost. A projection apparatus is also provided.
Pan (US Pub. No. 2019/0373227 A1) discloses a projecting apparatus including an illuminating system and a first sensing module. The illuminating system includes a light source module and a filter element. The first sensing module is disposed beside the filter element, and includes a first light emitter and a first light sensor. The first light emitter emits a first sensing light. Outside the transmission path of the light beam, a first and a second filter regions of the filter element are sequentially cut into a transmission path of the first sensing light. When the first filter region is cut into the transmission path of the first sensing light, the first light sensor generates a first sensing signal, and when the second filter region is cut into the transmission path of the first sensing light, the first light sensor generates a second sensing signal, and the first sensing signal is different from the second sensing signal.
Pan (US Pub. No. 2019/0346752 A1) teaches an illumination system including a blue light source, an excitation light source, a first light splitting element and a wavelength conversion element. The blue light source provides a blue light beam. The excitation light source provides an excitation light beam. The first light splitting element and the wavelength conversion element are disposed on transmission paths of the blue light beam and the excitation light beam. The wavelength conversion element includes a diffusion region and a wavelength conversion region. In a first timing period, the excitation light beam passing through the first light splitting element is transmitted to the wavelength conversion region to be converted into an excited light beam. In a second timing period, the blue light beam passing through the diffusion region is transmitted to the first light splitting element. The excited light beam includes a first red light beam and a green light beam.
Weng (US Pub. No. 2019/0235370 A1) shows an illumination system including an excitation light source and a wavelength conversion element. The excitation light source provides an excitation beam. The wavelength conversion element has a wavelength conversion region, a reflective region, and a light transmissive region. The wavelength conversion region and the reflective region form an annular region. The light transmissive region is surrounded by the annular region, wherein the excitation beam passes through the light transmissive region of the wavelength conversion element. The illumination system of the disclosure is small in size and achieves favorable optical efficiency. A projection device including the illumination system is also provided.
Pan et al. (US Patent No. 2019/0227416 A1) discloses an illumination system including a first excitation light source, a wavelength conversion element, and a scattering element is provided. The first excitation light source emits a first excitation beam. The wavelength conversion element includes a wavelength conversion material. The wavelength conversion element has a first region and a second region. A concentration of the wavelength conversion material in the first region is greater than a concentration of the wavelength conversion material in the second region. The scattering element is disposed on a transmission path of the first excitation beam. A projection apparatus with the illumination system is also provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



08/11/2022